Citation Nr: 0121271	
Decision Date: 08/22/01    Archive Date: 08/27/01

DOCKET NO.  97-33 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back condition.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from October 1954 to 
October 1956.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
dated in July 1997.  That decision denied the veteran's 
claims of entitlement to service connection for a low back 
condition.  The denial of service connection was duly 
appealed.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDINGS OF FACT

There is no evidence of an etiological connection between the 
veteran's reported complaints of back pain during service 
from 1954 to 1956 and the veteran's current low back 
condition.


CONCLUSION OF LAW

A low back condition was not incurred or aggravated in active 
service. 38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001);  
38 C.F.R. §§ 3.102, 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) codified at 38 U.S.C.A. §§ 5100 et seq. 
(West Supp. 2001).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(VA cannot assist in the development of a claim that is not 
well grounded).  The new law also includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA, § 7(a), 
114 Stat. at 2099 (2000).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  The record 
shows that the veteran was notified in the original rating 
decision, the statement of the case, and the supplemental 
statements of the case, of the reasons and bases for the 
denial of his claims.  The veteran was also informed of the 
evidence that was needed to substantiate his claim in a March 
2001 letter that specifically addressed the new requirement 
of 38 U.S.C.A. §§ 5102 and 5103.  VA has no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  The Board concludes the discussions in 
the rating decision, statement of the case, supplemental 
statement of the case, and letters sent to the veteran 
informed him of the information and evidence needed to 
substantiate his claims and complied with VA's notification 
requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001).  The veteran was afforded a VA 
examination in April 2001.  The Board notes that although the 
veteran contends that his other examinations were inadequate 
and too brief, the record reflects that they are adequate to 
evaluate his claims.  The examination appears to have been 
thorough and contemporaneous, taking into account the records 
of prior medical treatment.  Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).

The veteran has not referenced any available unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of this claim.  In this case, the 
Board finds that VA has done everything reasonably possible 
to assist the veteran.  There is sufficient evidence of 
record to decide his claim properly.  

Factual Background 

Despite several efforts, the VA has been unable to obtain 
service records beyond the veteran's separation examination.  
The remaining records are presumed lost in the 1973 National 
Personnel Records Center (NPRC) fire.  In cases such as 
these, the  VA has a heightened duty to explain its findings 
and conclusions and to consider carefully the benefit-of-the-
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367  
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The  
Board's analysis of this veteran's claim was undertaken with  
this duty in mind. 

The NPRC has reported that it searched the morning reports 
for June through September 1956 of the veteran's assigned 
unit.  The veteran was not mentioned in those reports.

The veteran reports that during service he had severe back 
pain while standing for long periods of time.  He thought 
this was caused from lifting heavy pots and pans of food and 
standing for long periods of time.  He went to the doctor for 
the pain and was only given aspirin for relief.

The veteran has submitted lay statement from F.J. dated in 
August 1997.  F.J. knew the veteran during high school.  They 
worked together farming, growing cotton, corn, tomatoes, 
watermelons, and a garden for home use with their parents.  
During the time of hard work on the farm, the veteran did not 
have problems with his back.  F.J. reported that while he and 
the veteran were both stationed at Ft. Hood he visited the 
veteran on four occasions.  F.J. recalls that the veteran 
told him about his back bothering him and that he had been 
going to the doctor.  The veteran told F.J. that the doctor 
said his problem was caused by prolonged standing and lifting 
heavy objects.  F.J. did not see the veteran again until 
after his separation from service at which time the veteran 
told F.J. that he still had problems with his back at times.

Review of the veteran's separation examination, dated in 
August 1956, reveals that the veteran's spine was examined 
and noted to be normal.

The veteran reports that he was denied employment at 
Southwestern Bell Telephone Co. shortly after service.  The 
company required a back X-ray examination during a physical.  
He was not hired because of a back problem that showed up in 
the X-ray examination.  The doctor told him that he could 
expect back problems throughout his life.  He had gone to 
several doctors (names unspecified) since his discharge for 
back problems.  The veteran reported that he had a ruptured 
disk in 1993 that did not require surgery.

Private medical records dated in December 1993 note a two to 
three week history of low back pain.  The doctor notes that 
the veteran was rejected from employment 18 or 19 years 
earlier because of his back.  The diagnosis was lumbar 
strain.  A later lumbosacral X-ray examination revealed 
degenerative disc disease at L4-L5 and L2-L3.  Notes 
regarding MRI and EMG testing in February 1994 revealed 
significant L3-L4 herniated nucleus pulposus and L3-L4 
radiculopathy.

The veteran was examined by VA for compensation purposes in 
April 2001.  His claims folder was reviewed and the history 
outlined above was noted.  The veteran complained of chronic 
low back pain localized, usually worse when standing, 
walking, lifting, bending.  He was able to use stairs.  He 
was able to walk short distances of up to two miles with no 
problem.  He could stand for thirty minutes or walk for two 
miles at his own pace.  The veteran was not taking any pain 
medication or using a back brace.  The veteran reported a 
moderate impact on his daily life.

The examiner reported that the veteran did not remember any 
significant injury and there had been no surgery to the back.  
The veteran had preferred conservative treatment for his back 
pain rather than surgical intervention.  

The veteran was able to rise on his toes and heels.  His 
motor strength and deep tendon reflexes in the lower 
extremities was normal.  Knee jerks were 1+.  A lumbosacral 
spine X-ray examination revealed multilevel degenerative disc 
disease and degenerative dextroscoliosis.  The diagnosis was 
history of remote lumbosacral strain while in service in 1955 
to 1956 with chronic low back pain; history of herniated 
nucleus pulposus at L3-4 with right lower extremity sensory 
radiculopathy in 1993 and 1994, stable.

Analysis

The United States will pay compensation to any "veteran" 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. § 1110 (West 1991).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  A disability may be service-connected if it 
results from an injury or disease incurred in, or aggravated 
by, military service.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303 (2000).  Notwithstanding, service 
connection may be granted for disease that is diagnosed after 
discharge from military service, when all of the evidence 
establishes that such disease was incurred in service.  
38 C.F.R. § 3.303(d) (2000); see Cosman v. Principi, 
3 Vet. App. 303, 305 (1992). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2000).  To show chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b). 

The Court also reiterated that, alternatively, either or both 
of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2000), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post- service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. at 65 (citing Savage v. 
Gober, 10 Vet. App. 488, 495-97).  The Court further 
determined chronicity was not demonstrated when the sole 
evidentiary basis for the asserted continuous symptomatology 
was the sworn testimony of the appellant himself and when 
"no" medical evidence indicated continuous symptomatology.  
McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the Court held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The Court held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.  

The Court stated that it clearly held in Savage that section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2000).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107.  

The veteran has submitted satisfactory evidence of a current 
diagnosis of degenerative disc disease and a herniated 
nucleus pulposus in the lumbar spine.  

The veteran's claim fails because of a lack of evidence of 
inservice disease or injury and the lack of a nexus between 
the veteran's current disorder and the veteran's service.

The only evidence of an in service disease or injury to the 
veteran's spine is his statement and those of his friend.  
While they can testify to the fact that the veteran 
experienced or exhibited signs of pain in his back, they are 
incompetent to provide evidence as to the cause of that pain.  
The statements are sufficient to show that the veteran had 
back pain in service, which he associated with lifting, but 
do not establish that he had any specific back pathology or 
disorder.  The Court has held that, where a question is 
factual in nature, e.g., whether an incident or injury 
occurred in service, competent lay testimony, including the 
veteran's solitary testimony, may constitute competent 
evidence; however, if the determinative issue is one of 
medical etiology or a medical diagnosis, competent medical 
evidence must be submitted to make the claim plausible.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The VA examiner diagnosed the veteran's inservice pain as 
lumbosacral strain.  Thus the only competent medical 
evidence, speculative at best, of what occurred during the 
veteran's service is a lumbosacral strain.

The question then becomes whether the veteran developed a 
chronic disease shown as such in service.  In this case, the 
medical evidence does not establish that he developed a 
chronic low back disorder during service.  The only 
contemporaneous medical evidence, the veteran's separation 
examination, does not support the veteran's contention that 
he had a chronic low back disorder at his exit from service.  
All indications are that any lumbosacral strain was acute and 
transitory, resolving before his exit from service.

The veteran asserts that he was denied employment because of 
a back disorder, and that the doctor told him he would have 
back problems throughout the remainder of his life.  The lay 
evidence of what a health care professional diagnosed or 
found on examination is hearsay, and as such is not competent 
to show the presence of that disorder.  The connection 
between what a physician said and the layman's account of 
what the physician purportedly said, filtered as it was 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute "medical" evidence.  
See Franzen v. Brown, 9 Vet. App. 235 (1996); Robinette v. 
Brown, 8 Vet. App. 69 (1995).

The veteran contends that his postservice degenerative disc 
disease and herniated nucleus pulposus is related to the low 
back pain reported in service.  The Board notes that the 
degenerative disc disease and herniated nucleus pulposus were 
first reported almost 40 years after service.  The initial 
treatment records indicate only a two to three week history 
of pain.  Thus, the veteran has not submitted any medical 
evidence of continuity of symptomatology, such as treatment 
records for lumbosacral strain, degenerative disc disease, a 
herniated disc, or even undiagnosed pain in the low back 
during the interim period.  Absent some evidence, either a 
competent medical opinion or evidence of continuity of 
symptomatology, the Board cannot find the requisite 
connection between the veteran's current disorder and the 
veteran's period of active service.

After a careful review of the evidence of record, the Board 
is of the opinion that a preponderance of the evidence is 
against the veteran's claims for service connection of his 
low back disorders.  The service medical records do not show 
a combination of manifestations sufficient to identify 
chronic back disease or sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  Consequently, 
since the fact of chronicity in service is not adequately 
supported, a showing of continuity after discharge and 
competent evidence that relates the present conditions to 
that symptomatology is required to support the claims.  
Savage v. Gober, 10 Vet. App. 489 (1997).  

The Board concludes that a chronic low back condition was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2000).  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims for 
service connection.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990). 


ORDER

The claim of service connection for a low back condition is 
denied.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

